Name: Council Regulation (EEC) No 3345/90 of 20 November 1990 extending for the second time the 1989/90 marketing year for olive oil
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 11 . 90 Official Journal of the European Communities No L 323/17 COUNCIL REGULATION (EEC) No 3345/90 of 20 November 1990 extending for the second time the 1989/90 marketing year for olive oil THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 4 (3) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 3068/90 (3) extends the 1989/90 marketing year in the olive oil sector to 25 November 1990 ; Whereas it has not been possible to fix in good time the market representative price and the threshold price for olive oil for the 1990/91 marketing year ; whereas it is therefore necessary to extend the 1989/90 marketing year until 30 November 1990, HAS ADOPTED THIS REGULATION : Article 1 The 1989/90 marketing year for olive oil ends on 30 November 1990 and the 1990/91 marketing year begins on 1 December 1990 . Article 2 This Regulation shall enter into force on 26 November 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 November 1990 . For the Council The President C. VIZZINI (') OJ No 172, 30. 9 . 1966, p. 3025/66. (2) OJ No L 280, 29. 9 . 1989, p. 2 . 0 OJ No L 295, 26 . 10 . 1990, p. 1 .